      Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 UNITED STATES OF AMERICA

 V.                                           CRIMINAL ACTION FILE

 JAVIER FRANCISCO                             NO. 1:20-CR-0073-MHC-CMS
 VILLANUEVA-RIOS,
 ABRAHAM NEFTALI
 GONZALEZ-ESPINO, and
 FREDERICK LEON GANT,

         Defendants.



                                      ORDER

I. BACKGROUND

        Defendants Javier Francisco Villanueva-Rios ("J. Villanueva"), Abraham


Neftali Gonzalez-Lopez ("Gonzalez"), and Frederick Leon Gant ("Gant") have

been charged in a superseding indictment1 with conspiracy to possess with the

intent to distribute heroin in violation of 21 U.S.C. §§ 841(a)(l), 841(b)(l), and




 Defendants originally were indicted on February 11, 2020, and the motions
pending before the Court all were filed prior to the superseding indictment. A
fourth defendant, Ricardo Villanueva-Rios, pleaded guilty to the conspiracy count
and has been sentenced [Docs. 143-1, 173], and his previous motion to suppress
was denied as moot [Docs. 82, 140].
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 2 of 17




846 (Count One - All Defendants); possession with the intent to distribute heroin

in violation of 21 U.S.C. §§ 841(a)(l) (Counts Two and Three - J. Villanueva;

Counts Four and Five - J. Villanueva and Gonzalez; Count Six - All Defendants);

possession of a firearm in furtherance of a drug trafficking crime in violation of 21

U.S.C. § 924(c)(l)(A) (Count Seven - Gant; Count Ten - J. Villanueva); felon in

possession of a firearm in violation of 21 U.S.C. §§ 922(g)(l) and 924(a)(2)

(Count Eight - Gant); and money laundering in violation of 21 U.S.C. § 1956

(Count Eleven - J. Villanueva). First Superseding Indictment [Doc. 99].

      All Defendants filed motions to suppress evidence that was captured from

three phones pursuant to Title III2 intercept orders [Docs. 80, 83, 86], and Gant


filed motions to suppress evidence based upon a warrantless search of his vehicle


[Docs. 84, 85]. On March 30, 2021, United States Magistrate Judge Catherine M.

Salinas issued a Final Report and Recommendation recommending denial of the

motions to suppress the evidence gathered in accordance with the Title III intercept

orders ("R&R P) [Doc. 145] and, on March 31, 2021, Judge Salinas issued a

Report and Recommendation recommending the denial ofGanfs motion and




2 References to "Title III" mean Title III of the Omnibus Crime Control and Safe
Streets Act of 1968, 18 U.S.C. §§ 2510-2520.
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 3 of 17




amended motions to suppress evidence gathered from the warrantless search of his


car ("R&R IP) [Doc. 147].

      The Orders for Service ofR&RI [Doc. 146] and R&R II [Doc. 148] provided

notice that, in accordance with 28 U.S.C. § 636(b)(l), the parties were authorized to

file objections within fourteen (14) days of the receipt of that Order. See also FED.

R. CRIM. P. 59(a). After receiving extensions of time within which to file

objections, Gonzalez and Gant filed their objections on April 27, 2021. Gonzalez's

Objs. to the R&R ("Gonzalez's Objs.") [Doc. 160]; Gant's Objs. to the R&R

("Gant's Objs.") [Doc. 161]. J. Villanueva filed his objections on July 12, 2021. J.

Villanueva's Objs. to the R&R ("J. Villanueva's Objs.") [Doc. 179].

II. STANDARD OF REVIEW

      In reviewing a magistrate judge's R&R, the district court "shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(l) (2012).

"Parties filing objections to a magistrate's report and recommendation must


specifically identify those findings objected to. Frivolous, conclusive, or general

objections need not be considered by the district court." United States v. Schultz,


565 F.3d 1353, 1361 (I 1th Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536,

1548 (11th Cir. 1988)) (internal quotation marks omitted). If there are no specific
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 4 of 17




objections to factual findings made by the magistrate judge, there is no requirement

that those findings be reviewed de novo. Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993). Absent objection, the district court judge "may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge," 28 U.S.C. § 636(b)(l), and may accept the recommendation if it is

not clearly erroneous or contrary to the law. FED. R. CRIM. P. 59. Further, "the


district court has broad discretion in reviewing a magistrate judge's report and

recommendation"—it "does not abuse its discretion by considering an argument


that was not presented to the magistrate judge" and "has discretion to decline to


consider a party's argument when that argument was not first presented to the


magistrate judge." Williams v. McNeil, 557 F.3d 1287, 1290-92 (llth Cir. 2009).

In accordance with 28 U.S.C. § 636(b)(l) and Rule 59 of the Federal Rules of

Criminal Procedure, the Court has conducted a de novo review of those portions of


the R&R to which Defendants object and has reviewed the remainder of the R&R

for plain error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

III. DISCUSSION

      A. Motions to Suppress Wiretap Evidence

      There were three applications for Title III intercept orders for phones

referred to in the applications as Target Telephone #1, Target Telephone #2, and
    Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 5 of 17




Target Telephone #3 [Docs. 92 at 1-14, 92-2 at 1-16, and 92-4 at 1-17]. The


details provided by the affiant to all three applications, Drug Enforcement

Administration ("DEA") Task Force Officer Brandon Thompson, were described

in detail by Judge Salinas in her R&R. R&R I at 2-11. The applications were all

approved by United States District Judges [Docs. 92-1 at 1-12, 92-3 at 1-14, 92-5

at 1-14].


      All three Defendants object to the finding of Judge Salinas that the

Government satisfied the "necessity requirement" with respect to these particular


wiretap applications.3 J. Villanueva's Objs. at 1-2; Gonzalez's Objs. at 1-4; Gant's


Objs. at 1-3. They contend that the undercover DEA agent had use of a


confidential informant, was able to complete multiple drug purchases, and


identified the targets' residences and vehicles, so that the wiretaps were


unnecessary to aid in the investigation of the case.4 Id.


      The "[p]rocedure for interception of wire, oral, or electronic


communications" contained in 18 U.S.C. § 2518 requires that "[e]ach application



 J. Villanueva moves to suppress the evidence collected from all three wiretap
applications, while Gonzalez and Gant move to suppress the evidence obtained
from the wiretap applications for Target Telephone #1 and Target Telephone #3,
respectively. R&RI at 11 n.5.


4 Defendants do not contest that the wiretaps were supported by probable cause.
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 6 of 17




for an order authorizing or approving the interception of a wire, oral, or electronic


communication under this chapter . . . include ... a full and complete statement as


to whether or not other investigative procedures have been tried and failed or why

they reasonably appear to be unlikely to succeed if tried or to be too dangerous."

18U.S.C.§2518(l)(c).

      In addition to being supported by probable cause, a wiretap application
      must satisfy the necessity requirement by including a "full and
      complete statement" describing other investigative techniques that have
      been tried and failed or explaining why such other techniques are
      unlikely to succeed. See 18 U.S.C. § 2518(l)(c), (3)(c). A wiretap
      affidavit need not "show a comprehensive exhaustion of all possible
      techniques" to satisfy the necessity requirement. United States v. Van
      Horn, 789 F.2d 1492, 1496 (llth Cir. 1986). Instead, it simply must
      show why "investigative techniques that reasonably suggest
      themselves" have failed or would fail. Id. Furthermore, the "partial
      success of alternative investigative measures" does not foreclose the
      use of a wiretap. United States v. Perez, 661 F.3d 568, 581-82 (llth
      Cir. 2001).

United States v. Goldstein, 989 F.3d 1178. 1195 (llth Cir. 2021). See also United

States v. Hawkins, 934 F.3d 1251, 1258 (llth Cir. 2019) (quoting Perez, 661 F.3d

at 581) (stating that § 2518 "does not 'foreclose electronic surveillance until every

other imaginable method of investigation has been unsuccessfully attempted.'");

United States v. Vinales, 658 F. App'x 511, 520 (1 1th Cir. 2016) (citing Umted
    Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 7 of 17




States v. Cifarelli, 589 F.2d 180, 183 (5th Cir. 1979)5) ("The statute does not

require that wiretaps be used as a last resort.").


       In addition, even when the Government has sufficient evidence to prosecute


an individual defendant based upon evidence gathered prior to a wiretap, "it(is

unrealistic to require the termination of an investigation before the entire scope of


the [conspiracy] is uncovered and the identity of its participants learned.' Perez,

661 F.3d at 582 (citing United States v. Hyde, 574 F.2d 856, 869 (5th Cir. 1978));

see also Goldstein, 989 F.3d at 1196. The Government's showing of necessity


must be read in a "practical and commonsense fashion," and the district court is


entitled to "broad discretion" in making its assessment of necessity. United States


v. Alonso, 740 F.2d 862, 868 (11th Cir. 1984) (quotations and citations omitted).

       This Court agrees with Judge Salinas that the affidavits in support of the

three wiretaps described why previous techniques used by law enforcement were

unable to identify all of the primary targets of the investigation and that, even if the

techniques were sufficient to expose some of the criminal activities of the three

Defendants in this case, "the Government nevertheless was authorized by statute to




5 In Banner v. City ofPrichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as binding precedent all decisions of the former Fifth
Circuit rendered prior to October 1,1981.


                                            7
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 8 of 17




apply for wiretap authorizations in pursuit of other targets and objectives." R&R I

at 15. The Eleventh Circuit's recent decision in Goldstein rejects the same

arguments made by Defendants in this case. In Goldstein, the defendants


contended that the Government already had obtained enough information in its

investigation based upon surveillance, phone records, and confidential sources to


convict them, making the wiretap unnecessary. Goldstein, 989 F.3 d at 1195. The


Eleventh Circuit concluded:

      [T]he Government's showing of necessity was not defeated based on
      the mere possibility that the Government might have otherwise had
      enough evidence to sustain a conviction against Defendants . . . Again,
      the Government's stated objective in the investigation here was to
      identify all the co-conspirators involved in the market-manipulation
      scheme and to determine the full scope of the conspiracy. Taylor's
      affidavit shows that the wiretap was necessary to meet this objective.
      See Perez, 661 F.3d at 582 (holding that, while the Government had
      enough evidence to prosecute one defendant before the wiretap, it need
      not end the investigation before learning the full extent of the
      defendant's criminal activities and identifying his co-conspirators);
      Hyde, 574 F.2d at 869 (5th Cir. 1978) (affirming necessity of wiretap,
      noting that " [although the government has actual knowledge of a
      conspiracy and evidence sufficient to prosecute one of the conspirators,
      it is unrealistic to require the termination of an investigation before the
      entire scope of the [conspiracy] is uncovered and the identity of the
      participants learned" (quoting United States v. Annocida, 515 F.2d 29,
      3 8 (3d Cir. 1975))).

Goldstein, 989 F.3d at 1195-96. Defendant's objections as to Judge Salinas's

findings as to necessity are OVERRULED.



                                           8
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 9 of 17




      J. Villanueva also contends that the applications were not properly approved


because the Attorney General authorized all Deputy Assistant Attorneys General

and Acting Deputy Assistant Attorneys General, rather than naming specific

individuals, to approve the Title III wiretaps. J. Villanueva Objs. at 2-3. However,


18 U.S.C. § 2516(1) does not prohibit special designation by job title:

      The Attorney General, Deputy Attorney General, Associate Attorney
      General, or any Assistant Attorney General, any acting Assistant
      Attorney General, or any Deputy Assistant Attorney General or acting
      Deputy Assistant Attorney General in the Criminal Division or
      National Security Division specially designated by the Attorney
      General, may authorize an application to a Federal judge of competent
      jurisdiction for, and such judge may grant in conformity with section
      2518 of this chapter an order authorizing or approving the interception
      of wire or oral communications ....


18 U.S.C.§ 2516(1).

      In United States v. Giordano, 416 U.S. 505, 508 (1974), the Supreme Court

rejected the authority of the Attorney General's Executive Assistant to authorize

wiretap applications and held that "Congress did not intend the power to authorize

wiretap applications to be exercised by any individuals other than the Attorney

General or an Assistant Attorney General specially designated by him[.]" There is

nothing in Giordano which requires the Attorney General to designate an

individual's name as opposed to his or her title, so long as the person is "an


Assistant Attorney General specially designated [by the Attorney General.]" In
  Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 10 of 17




this case, each wiretap application included an order from the Attorney General


designating any Deputy Assistant Attorney General of the Criminal Division or

Acting Deputy Assistant Attorney General of the Criminal Division to authorize

applications for wiretap orders [Docs. 92 at 20, 92-2 at 22, 92-4 at 19]. And there

is no dispute that either a Deputy Assistant Attorney General or Acting Deputy

Assistant Attorney General authorized each wiretap application in this case [Docs.

92 at 18-19, 92-2 at 20-21, 92-4 at 21-22]. As Judge Salinas points out, other


circuits which have considered this issue have ruled against the position urged by

J. Villanueva. See R&R I at 24-25 (citations omitted). J. Villanueva's objection

challenging the statutory authority of the Government to apply for the wiretap

orders in this case is OVERRULED.

      B. JVIotion to Suppress the Warrantless Search of Gant's Vehicle

      Prior to the search ofGanfs vehicle, federal authorities learned the

following:


      • Controlled purchases of heroin were made by DEA from J. Villanueva


             and Gonzalez, with J. Villanueva driving a blue Nissan Sentra,

             between June and September 2019.


      • DEA intercepts of J. Villanueva's telephone conversations revealed


             discussions between him and an unidentified make referred to as


                                         10
Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 11 of 17




        "Big" in which J. Villanueva talked about providing a sample of drug

        product to "Big."


  • DEA obtained an order to place a tracer on J. Villanueva's vehicle,


        which led them to a barber shop, a location referenced in wiretap


        conversations where the sample of the drug product would be held.

        Further discussions revealed that "Big" would purchase the drugs on


        October 26, 2019.


  • DEA enlisted the help of Georgia State Patrol ("GSP") Troopers,

        including GSP Trooper Michael Bailey ("Bailey"), to assist in

        intercepting the unknown subject after the transaction was completed.


  • J. Villanueva and Gonzalez arrived at the barber shop in the same blue


        Nissan Sentra previously surveilled by DEA agents. A man identified

        as Gant then arrived at the barber shop in a Nissan Rogue carrying a

        black backpack.

  • The wiretap intercepted conversations indicating the arrival and


        departure of an individual from the barbershop. After Gant left the

        barber shop, DEA alerted GSP Troopers with a description ofGant's

        vehicle. Bailey was instructed to follow Gant's vehicle, establish

        probable cause, and pull Gant over.


                                    11
      Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 12 of 17




R&R II at 1-6 (internal citations omitted).

         Bailey pulled over Gant's Nissan Rogue, smelled a strong odor offreshly-

sprayed air freshener, and saw a container of air freshener labeled "Blunt spray" in


the cupholder. Id. at 7. As the air freshener started to dissipate, Bailey noticed a

faint odor of marijuana emanating from the car and asked Gant to step outside the

vehicle. Id. Gant refused Bailey's request to search the vehicle and another GSP


Trooper arrived with his K-9 partner. I(L at 8. The dog alerted the troopers on the


vehicle and Gant tried to run away. Id. The GSP Troopers grabbed Gant, forced

him to the ground, and placed him in handcuffs. Id. Gant had a handgun on his

person and he was secured and placed in the back of a patrol car. Id. A GSP


Trooper searched the vehicle and found a backpack containing illegal narcotics, as

well as a cell phone in the vehicle and a large amount of money on Ganfs person.


Id,


         Judge Salinas found that the automobile exception justified the warrantless

search ofGant's vehicle because the vehicle was mobile and probable cause to


search the vehicle was established by the "collective knowledge" doctrine. R&R II

at 10-14. Gant objects to the probable cause finding because he was not a subject


of the investigation or identified as being involved in the dmg activity prior to his




                                           12
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 13 of 17




arrest, no one saw Gant after he entered the barber shop, and Bailey lied about his


arrest ofGant.6 Gant's Objs. at 3-4.


      A warrantless search of an automobile is constitutional if (1) the automobile

is readily mobile and (2) there is probable cause to believe that it contains

contraband or evidence of a crime. United States v. Lanzon, 639 F.3 d 1293, 1299-


1300 (11th Cir. 201 1) (citing United States v. Watts, 329 F.3d 1282, 1286 (11th

Cir. 2003)). The first prong is satisfied if the car is operational, which is not

contested here. Watts, 329 F.3d at 1286 (citation omitted). Regarding the second

prong, probable cause exists when [ujnder the totality of the circumstances, there


[i]s a fair probability that [contraband or] evidence of a crime will be found in [the]

vehicle." Lanzon, 639 F.3d at 1300. "In deciding whether a search or seizure was


justified, this Court may look to the collective knowledge of the law enforcement

officials involved in an investigation 'if they maintained at least a minimal level of

communication during their investigation.'" United States v. Andres, 960 F.3 d




6 Gant does not challenge the stop ofGanfs vehicle by Bailey. The police "may,
consistent with the Fourth Amendment, conduct a brief, investigatory stop when
the officer has a reasonable, articulable suspicion that criminal activity is afoot."
Illinois v. Wardlow, 528 U.S. 119, 123 (:2000); see also Terry v. Ohio, 392 U.S. 1,
30-31 (1968). This includes the right to stop "a moving automobile to investigate a
reasonable suspicion that its occupants are involved in criminal activity." United
States v. Henslev, 469 U.S. 221, 226 (1985).



                                           13
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 14 of 17




1310, 1317 filth Cir. 2020) rquoting United States v. Willis, 759 F.2d 1486,1494

(11th Cir. 1985)). See also Gates v. Khokhar, 884 F.3d 1290, 1298 (11th Cir.

2018) (quotation and citation omitted) ("Probable cause exists where the facts

within the collective knowledge of law enforcement officials, derived from

reasonably trustworthy information, are sufficient to cause a person of reasonable


caution to believe that a criminal offense has been or is being committed.").


      This Court agrees with Judge Salinas that the collective knowledge of the

agents involved in the DEA investigation, combined with the level of

communication between Bailey and the DEA agents on the day of the search of

Gant's vehicle, resulted in the existence of probable cause to believe Gant's car


contained contraband.


      Here, Gant was caught in an ongoing DEA investigation when he
      visited the barber shop on October 26, 2019. The agents knew that the
      targets had planned to do a drug deal that night at the barber shop, and
      the agents observed Ricardo and Gonzalez go to the barber shop in the
      Nissan Sentra (a car that had been previously used to conduct the
      controlled purchases with the DEA's confidential informant) and meet
      with Gant. The agents observed only one other car at the barber shop
      that evening—Gant's. The intercepted text messages corroborate the
      movements ofRicardo and Gonzalez that evening and reflect the timing
      of the deal, which was consistent with Gant being present at that time.
      I conclude that the suspicious activities observed by law enforcement
      on the night of October 26, viewed in connection with the other
      information that the investigation had revealed concerning the
      transaction that Villanueva and Big had planned, was sufficient to
      establish probable cause to believe that Gant was involved in a dmg


                                         14
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 15 of 17




      transaction at the barber shop and had illegal dmgs in his car at the time
      of the stop.


      With respect to Trooper Bailey's connection to the investigation, the
      undisputed evidence showed that he was an active part of the team,
      having been involved in the investigation for at least ten hours on the
      day that he pulled Gant over. Earlier that morning, TFO Waithe
      informed the GSP troopers (including both Troopers Bailey and
      Young) that an ongoing drug investigation revealed that there was
      likely to be a heroin transaction at some point that day, and that the
      DEA agents might need the GSP troopers to assist with apprehending
      the unknown subjects. Trooper Bailey was added to the WhatsApp chat
      around 10:00 a.m. that day. And, later that evening, after the agents
      observed Gant leave the barber shop, they advised Trooper Bailey of
      the description ofGant's vehicle and instructed him to make the stop.
      It is clear that Trooper Bailey had more than "a minimal level of
      communication" with the DEA agents throughout the day on October
      26 prior to pulling over Ganfs vehicle and searching the car.

R&R II at 12-13 (internal citations omitted).

      To the extent that Defendant's objections call into question the Magistrate

Judge's findings concerning the credibility of Bailey's testimony, "[i]n evaluating

the factual version of events between the law enforcement officer[ ] and [the

defendant], we should defer to the magistrate judge's determination unless his

understanding of the facts appears to be 'unbelievable.'" United States v.


Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002) fciting United States v. Rivera,

775 F.2d 1559, 1561 (I 1th Cir. 1985)). The reasons given by the Magistrate Judge

in finding Bailey's testimony to be credible are reasonable. See R&R at 5-8; see


also United States v. Emanuel, 440 F. App'x 881, 883 (11th Cir. 2011) (according
                                          15
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 16 of 17




"substantial deference" to the credibility determinations made by the magistrate

judge where the defendant "failed to show that the magistrate [judge] ?s

understanding of the facts is not plausible or permissible . . .."). This is not one of


those "rare cases" in which the transcript of the evidentiary hearing presents an

articulate basis for rejecting the Magistrate Judge's resolution of credibility.

United States v. Marshall, 609 F.2d 152, 155 (5th Cir. 1980)7; seealsoUmted

States v. Cofield, 272 F.3d 1303, 1306 (11th Cir. 2001) ("This is not the 'rare case'

discussed in Marshall, as the transcript here provides no basis to reject the


magistrate judge's credibility findings.").

      Consequently, Ganfs objections to the R&R's findings concerning the

search of his vehicle are OVERRULED.

IV. CONCLUSION

      Accordingly, after a de novo review of those portions ofR&R I and R&R II

to which Defendants object, the Court OVERRULES those objections [Docs. 160,

161, 179]. Finding no clear error in the remaining portions of the R&Rs, the Court

ADOPTS the Final Report and Recommendation issued on March 30, 2021 [Doc.




 See n.5, supra.


                                           16
   Case 1:20-cr-00073-MHC-CMS Document 181 Filed 08/10/21 Page 17 of 17




145] and the Report and Recommendation issued on March 31, 2021 [Doc. 147] as

the Opinions and Orders of the Court.

      It is hereby ORDERED that the following motions are DENIED:

Defendant Javier Villanueva-Rios's Motion to Suppress Title III Interceptions

[Doc. 86]; Defendant Abraham Gonzalez-Espino's Motion to Suppress T-l 11

Interceptions [Doc. 80]; and Defendant Frederick Leon Gant's Motion to Suppress

T-l 11 Interceptions [Doc. 83] and Motions to Suppress Evidence and Statements

[Docs. 84, 85].


      It is further ORDERED that the time between the date the Magistrate Judge

certified Defendants as ready for trial on March 31, 2021, and the issuance of this

Order, shall be excluded in calculating the date on which the trial of this case must

commence under the Speedy Trial Act because the Court finds that the delay is for

good cause, and the interests of justice in considering Defendants' objections to the

Report and Recommendation outweigh the right of the public and the right of the

Defendant to a speedy trial, pursuant to 18 U.S.C. § 3161 et seq.

      IT IS SO ORDERED this /^'-^ay of August, 2021.




                                        MARK H. COHEN
                                        United States District Judge


                                          17
